Citation Nr: 1723177	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 2015, for service connection for an acute, subacute, or old myocardial infarction.  

2.  Entitlement to an increase in a 50 percent schedular rating for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an extraschedular rating for PTSD.  

4.  Entitlement to an initial rating higher than 30 percent for an acute, subacute, or old myocardial infarction.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 17, 2015.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 30 percent rating for PTSD.  This matter also comes to the Board from an October 2015 rating decision that granted service connection for an acute, subacute, or old myocardial infarction and rated it as 30 percent disabling from July 17, 2015.

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

In January 2014, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to an increase in a 30 percent rating for PTSD as well as the issue of entitlement to a TDIU for further development.  

In a March 2016 decision, the Board granted a 50 percent schedular rating for the Veteran's service-connected PTSD.  The Board also remanded the claims for entitlement to an extraschedular rating for PTSD and entitlement to a TDIU for further development.  

The Veteran then appealed the Board's March 2016 decision, as to the issue of entitlement to an increase in a 50 percent schedular rating for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Partial Remand (Joint Motion) which requested that the Board's decision, as to that issue, be vacated and remanded.  An August 2016 Court Order granted the motion.  

A December 2016 RO decision granted entitlement to a TDIU, effective July 17, 2015.  The Board finds that entitlement to a TDIU for the period prior to July 17, 2015, is part of the claim for increased ratings on appeal.  Rice, 22 Vet. App. at 447; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Joint Motion, the parties agreed to vacate and remand the Board decision, in substance, because the Board's explanations as to why the Veteran did not meet the criteria for a 70 percent rating for his PTSD did not sufficiently discuss his testimony of suffering from six panic attacks per week.

However, the Board notes that the Veteran was last afforded a VA psychiatric examination in September 2015.  Moreover, since that time the Board received a February 2017 report from a private psychologist that raises a question as to the whether the Veteran's service-connected PTSD had worsened since September 2015.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Therefore, before the Board can issue a new decision that addresses, among other things, the Veteran's reports of six panic attacks per week, a remand is needed to afford him an opportunity to undergo a contemporaneous VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As the Veteran's claims for an extraschedular rating for PTSD and a TDIU for the period prior to July 17, 2015, the Board finds that these issues are inextricably intertwined with the above rating claim and therefore these issues must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the Board notes that an October 2015 RO decision granted service connection and a 30 percent rating for an acute, subacute, or old myocardial infarction, effective July 17, 2015.  In September 2016, the Veteran expressed disagreement with the October 2015 RO decision, both as to the rating assigned for his service-connected acute, subacute, or old myocardial infarction and the date assigned for that award.  The Board observes that RO has not as yet issued a statement of the case as to either of these issues.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:  

1.  Obtain and associate with the claims file all of the Veteran's treatment records from the Bay Pines VA Healthcare System. 

2.  Ask the Veteran to identify all private medical providers who have treated him for his service-connected disabilities since September 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his service-connected PTSD, and the impact of such condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings, to specifically include whether the Veteran suffers panic attacks more than once a week and, if so, the number of panic attacks he has each week and/or whether he suffers continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

The examination report must specifically discuss the Veteran's testimony regarding suffering from six panic attacks per week.

The examination report must include a complete rationale for all opinions expressed.  

5.  Issue the Veteran a statement of the case as to the issues of entitlement to an initial rating higher than 30 percent for an acute, subacute, or old myocardial infarction and entitlement to an effective date earlier than July 17, 2015, for service connection for an acute, subacute, or old myocardial infarction, to include notification of the need to timely file a substantive appeal to perfect his appeal on those issues.  Thereafter, only return those issues to the Board that the Veteran files a timely appeal.  

6.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

